5 N.Y.3d 835 (2005)
839 N.E.2d 892
805 N.Y.S.2d 539
RAFFAELE CIOCCA et al., Appellants,
v.
SANG K. PARK et al., Respondents.
Court of Appeals of the State of New York.
Decided October 20, 2005.
*836 Mark A. Schneider, Plattsburgh, for appellants.
Law Office of Paul G. Hanson, Albany (Paul G. Hanson of counsel), for respondents.
Before: Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs. We agree with the Appellate Division majority that plaintiff failed to properly demonstrate causation. Plaintiff did not lay an adequate foundation for the testimony of his experts that plaintiff's injuries were caused by acute trauma as a result of a motor vehicle accident. Accordingly, defendants' motion for a directed verdict was properly granted.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.